Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Independent claim 1 is directed to a loop heat pipe, including: an evaporator (10), a condenser (20), a vapor pipe (30), and a liquid pipe (40).  The evaporator is formed from metal layers (61-66) which include a first outermost layer (61), a second outermost metal layer (66), and an inner layer (62-65), where the evaporator defines a vapor space (82) and a porous member (60W).  The inner layer includes a first metal layer (62) and a second metal layer (65), where the first metal layer is formed with a first bottomed groove (81a) open to a side of the second metal layer (e.g. Figure 4B), where the second metal layer is formed with a second bottomed groove (81d) open to a side of the second metal layer (e.g. Figure 4B), and where the first and second bottomed grooves are not part of the porous member (e.g. Figure 4B).

The art of record discloses a loop heat pipe (Shioga US 2016/0259383) including an evaporator (23), a condenser (24), a vapor pipe (25), and a liquid pipe (26), where the evaporator is formed from metal layers (34) which include a first outermost layer (Figure 7: Topmost of 34), a second outermost metal layer (Figure 7: Bottommost of 34), and an inner layer (Figure 7: Layers 34 between the topmost and bottommost layers), where the evaporator defines a vapor space (34y) and a porous member (36).  The inner layer includes a first metal layer (Figure 7: Layer 34 in contact with the topmost layer 34) and a second metal layer (Figure 7: Layer 34 in contact with the bottommost layer 34), where the first metal layer is formed with a first bottomed groove (Defined by 34x) open to a side of the second metal layer (Figure 7), where the second 

The art of record also discloses a loop heat pipe (Shih US 2009/0139696) including an evaporator (13) having a first outermost metal layer (Figure 3: Topmost of 11), a second outermost metal portion (Figure 3: Topmost of 11), and a porous member (20) defining an inner layer having at least one first bottomed groove (Figure 3: Defined by topmost portion of 15) and at least one second bottomed groove (Figure 3: Defined by bottommost portion of 15).  However, Shih does not teach or disclose the first and second bottomed grooves are not part of the porous member.  Instead, the first and second bottomed grooves are defined by and/or comprised by the porous member.

While the art of record discloses various loop heat pipes that comprise evaporators formed of plural metal layers that define (i) vapor spaces bounded by bottomed grooves and (ii) porous members, there does not appear to be a teaching found in the art or record that would suggest an evaporator that comprises a plurality of metal layers that define a vapor space bounded by bottomed grooves in combination with a porous member such that first and second bottomed grooves are not part of the porous member as recited in claim 1 without relying on impermissible hindsight or substantial redesign.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391.  The examiner can normally be reached on Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JASON N THOMPSON/Examiner, Art Unit 3763
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763